DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed on December 22, 2021.
Claims 1-12 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cline et al. U.S. Patent Application Publication Number 2017/0205239 A1 (hereinafter Cline), and further in view of Venkatesan et al. U.S. Patent Application Publication Number 2015/0381594 A1 (hereinafter Venkatesan).

As per claims 1, 8, 10, Cline discloses a resource management apparatus (see map or asset management computing system 104 with storage computing device 106 on page 2 section [0022] and Figure 1) communicable with a communication terminal (see user device 102 on page 2 section [0023] and Figure 1) that displays usage states of a plurality of resources (see user device 102 display a map 128 with multiple Points Of Interest 156 (POI) on page 3 section [0028] in a form of a map 200 in Figure 2), the resource management apparatus comprising circuitry configured to
transmit a request for reservation information indicating reservation contents of the plurality of resources to a reservation management apparatus that manages reservations of the plurality of resources (see user device 102 triggers and requests map request in the location on page 7 section [0065]),
receive the reservation information relating to the plurality of resources transmitted by the reservation management apparatus (see map selector 142 retrieve any Point Of Interest (POI) and selected map 154 with POI metadata such as POI actions 167 and POI states 168 on page 7 section [0067]), the received reservation information including a reservation time and user information (see reservation request including a reservation time and user identifications on page 9 section [0096]) and
transmit, to the communication terminal, image information of the plurality of resources, location information indicating locations of the plurality of resources, and usage states of the plurality of resources, and the received reservation information relating to the plurality of resources, the image information, the location information, and the usage states (see map selector 142 retrieve any Point Of Interest (POI) and selected map 154 with POI metadata such as POI actions 167 and POI states 168 on page 7 section [0067]) being managed by the resource management apparatus (see map selector 142 transmit the selected map 154, the selected POI 156 and POI metadata 159 to client device on page 7 section [0068]).
Cline do not disclose expressly: transmit for the communication terminal to display current reservation information including the reservation time and the user information.
Venkatesan teaches: transmit for the communication terminal (see onsite display terminal 130 in the enterprise environment 100 accessible by enterprise devices for displaying related content in the conference room on page 2 section [0020] and Figure 1) to display current reservation information including the reservation time and the user information (see reservation related data including location identifier 422, start time 425 and end time 426 and user IDs and attendee ID 429 on page 4 section [0041] and Figure 5 and see reservation data are all accessible to authorized users on user devices on page 4 section [0043]).
Cline and Venkatesan are analogous art because they are from the same field of endeavor, electronic resource reservation systems.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use communication terminal to display reservation information such as reservation time and user information.  The motivation for doing so would have been to facilitate attendees to use the reserved system onsite.  Therefore, it would have been obvious to combine Cline and Venkatesan for the benefit of using communication terminal to display reservation time and user to obtain the invention as specified in claims 1, 8, 10.




As per claim 2, Cline and Venkatesan disclose the resource management apparatus of claim 1, wherein the circuitry receives an acquisition request for acquiring the location information, the usage states of the plurality of resources, and the reservation information relating to the plurality of resources (see map selector 142 retrieve any Point Of Interest (POI) and selected map 154 with POI metadata such as POI actions 167 and POI states 168 on page 7 section [0067] in Cline), and transmits, to the reservation management apparatus, resource identification information identifying the plurality of resources corresponding to the received acquisition request (see map selector 142 retrieve any Point Of Interest (POI) and selected map 154 with POI metadata such as POI actions 167 and POI states 168 on page 7 section [0067] in Cline) being managed by the resource management apparatus (see map selector 142 transmit the selected map 154, the selected POI 156 and POI metadata 159 on page 7 section [0068] in Cline).

As per claim 3, Cline and Venkatesan disclose the resource management apparatus of claim 2, further comprising a memory that stores a resource management table storing information items included in the acquisition request and the resource identification information in association with each other, wherein the circuitry transmits, to the reservation management apparatus, one or more particular resource identification information that is associated with the acquisition request and is read from the resource management table (see Storage System 106 holding POI state storage 182 storing POI states 135 for POI state property on the annotated map 128 on page 6 section [0062] in Cline).

As per claim 4, Cline and Venkatesan disclose the resource management apparatus of claim 3, wherein the memory further stores a resource state management table storing the resource identification information and the usage states of the plurality of resources in association with each other (see usage states such as open, reserved, in-use, or closed on page 4 section [0042] and see list of possible POI states in the POI data structure 166 on page 6 section [0062] in Cline), and the circuitry transmits, to the communication terminal, the usage states of one or more resources corresponding to the one or more particular resource identification information read from the resource state management table (see Storage System 106 holding POI state storage 182 storing POI states 135 for POI state property on the annotated map 128 on page 6 section [0062] and see states are displayed by state indicator icons on page 4 section [0044] in Cline).

As per claim 5, Cline and Venkatesan disclose the resource management apparatus of claim 3, wherein the memory further stores a map information management table storing the resource identification information and the location information in association with each other, and the circuitry reads one or more location information (see storing map 200 with location and structural features in forms of images on page 3 section [0033] in Cline) associated with the one or more particular resource identification information in the map information management table, and transmits the read one or more location information to the communication terminal (see storing and displaying map with locations of all of POIs on the annotated map 128 on page 7 section [0070] and see location pathing determination of POIs and on the annotated map 128 on page 7 section [0072] in Cline).

As per claim 6, Cline and Venkatesan disclose the resource management apparatus of claim 5, wherein the circuitry receives a map image registration request for registering the location information from an administrator terminal that receives an operation of registering the location information, and registers images of the plurality of resources in the map information management table in response to the received map image registration request (see administrator 191 responsible for populating database with map and other floor plans into the map storage 180 with POIs 166 on page 5 section [0053] and see storing images of floor maps 290 in image formats on page 3 section [0033] in Cline).

As per claim 7, Cline and Venkatesan disclose the resource management apparatus of claim 6, wherein the circuitry receives a location registration request for registering locations of the plurality of resources from the administrator terminal, and registers the locations of the plurality of resources in the map information management table in response to the received location registration request (see administrator 191 updating the maps 164 and POI 164 states on page 5 section [0053] in Cline).

As per claim 9, Cline and Venkatesan disclose the resource management system of claim 8, wherein the communication terminal comprises a memory to store a mark management table storing marks in association with the usage states of the plurality of resources transmitted by the resource management apparatus (see different markings as icon or other graphic representations to show states on page 3 section [0035] and see using POI icon or indicator such as shape and color coding to indicate state or status of the POI on page 4 section [0044] in Cline), and
the second circuitry of the communication terminal displays, on the communication terminal, the marks corresponding the usage states of the plurality of resources, the marks being combined with images represented by image information of the plurality of resources (see displaying the icons on the map 200 to show POI on the map and also action or state the POI is currently associated with on page 4 section [0039] and see different types of icon for different sub-types of POI on page 4 section [0040] in Cline).

As per claim 11, Cline and Venkatesan disclose the resource management system of claim 9, wherein the second circuitry displays reservation information, including a reservation time and user information, in an area of each resource (see onsite display terminal 130 in the enterprise environment 100 accessible by enterprise devices for displaying related content such as reservation time and user information in the conference room on page 2 section [0020] and Figure 1 in Venkatesan).


As per claim 12, Cline and Venkatesan disclose the resource management apparatus of claim 1, wherein the circuitry is configured to receive a location registration request for registering locations of the plurality of resources from an administrator terminal, the location registration request including a set of two coordinates for each resource among the plurality of resources (see using multiple GPS coordinates to describe a point of interest and populate the point of interest on the map on page 6-7 section [0064] in Cline); each set of two coordinates indicating a position of a respective resource on an image map (see using multiple GPS coordinates to describe a point of interest and populate the point of interest on the map on page 6-7 section [0064] in Cline); wherein each of the coordinates is expressed with a pixel value as a unit of distance (see coordinates of the point of interest is expressed in coordinate in form of relative or absolute to the map pixel distance on page 6 section [0056] in Cline).




Response to Arguments
Applicant’s arguments, see Remarks on page 9, filed December 22, 2021, with respect to the rejection(s) of claim(s) 1, 8, 10 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Venkatesan et al. U.S. Patent Application Publication Number 2015/0381594 A1 (hereinafter Venkatesan).

As per claims 1, 8, 10, Cline do not disclose expressly: transmit for the communication terminal to display current reservation information including the reservation time and the user information.
Venkatesan teaches: transmit for the communication terminal (see onsite display terminal 130 in the enterprise environment 100 accessible by enterprise devices for displaying related content in the conference room on page 2 section [0020] and Figure 1) to display current reservation information including the reservation time and the user information (see reservation related data including location identifier 422, start time 425 and end time 426 and user IDs and attendee ID 429 on page 4 section [0041] and Figure 5 and see reservation data are all accessible to authorized users on user devices on page 4 section [0043]).
Cline and Venkatesan are analogous art because they are from the same field of endeavor, electronic resource reservation systems.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use communication terminal to display reservation information such as reservation time and user information.  The motivation for doing so would have been to facilitate attendees to use the reserved system onsite.  Therefore, it would have been obvious to combine Cline and Venkatesan for the benefit of using communication terminal to display reservation time and user to obtain the invention as specified in claims 1, 8, 10.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 









Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S CHOU whose telephone number is (571)272-5779.  The examiner can normally be reached on Monday-Friday 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris L Parry can be reached on (571)272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN S CHOU/Primary Examiner, Art Unit 2451